                                           Case 5:21-cv-00359-BLF Document 17 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CHRISTOPHER A AMERSON,                             Case No. 21-cv-00359-BLF
                                   8                    Plaintiff,
                                                                                            ORDER SCREENING COMPLAINT
                                   9             v.                                         UNDER 28 U.S.C. § 1915
                                  10     ABODE SERVICES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Mr. Amerson’s amended complaint. See Am. Compl., ECF 16. Mr.

                                  14   Amerson has been granted permission to proceed in forma pauperis, and, accordingly, the Court

                                  15   screens the complaint under 28 U.S.C. § 1915(e). A complaint filed by any person proceeding in

                                  16   forma pauperis pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and sua sponte review

                                  17   and dismissal by the Court if it is frivolous, malicious, fails to state a claim upon which relief may

                                  18   be granted, or seeks monetary relief against a defendant who is immune from such relief. 28

                                  19   U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc).
                                              The Court notes that Mr. Amerson’s complaint suffers from the same issues identified by
                                  20
                                       Judge Nathanael M. Cousins in his January 20, 2021 screening order. See Order, ECF 4.
                                  21
                                       Specifically, Mr. Amerson brings claims under 42 U.S.C. § 1983 (“Section 1983”) against
                                  22
                                       Defendants Abode Services, a housing non-profit, and Peggy Domaio, but this claim can only be
                                  23
                                       brought against state or local officials. See 42 U.S.C. § 1983. Despite being warned of this by
                                  24
                                       Judge Cousins, Mr. Amerson has still not established that Abode Services and Ms. Domaio are
                                  25
                                       state or local officials. Mr. Amerson has not alleged any facts about the conduct of Ms. Domaio or
                                  26
                                       Abode Services at all. The Court notes that Mr. Amerson writes, “The Court can and should hold
                                  27
                                       everyone accountable that participated in this cover up and attempt to hide the truth,” but this is
                                  28
                                           Case 5:21-cv-00359-BLF Document 17 Filed 03/19/21 Page 2 of 2




                                   1   not the type of specific factual allegation required by Federal Rule of Civil Procedure 8 that shows

                                   2   the Court that the he is entitled to relief. Mr. Amerson has had multiple opportunities to amend his

                                   3   Section 1983 claims against Ms. Domaio and Abode Services, but he has still not demonstrated to

                                   4   the Court that these defendants are state or local officials that can be sued under Section 1983. The

                                   5   Court strongly doubts that Mr. Amerson will be able to establish that Ms. Domaio and Abode

                                   6   Services are state or local officials, and because Mr. Amerson has been previously given the

                                   7   chance to amend, the Court DISMISSES the claims against Ms. Domaio and Abode Services
                                       WITH PREJUDICE. Mr. Amerson may not amend his complaint again to bring claims against
                                   8
                                       Ms. Domaio and Abode Services.
                                   9
                                              Mr. Amerson also brings Section 1983 claims against the Santa Clara Police Department
                                  10
                                       (“SCPD”) and the Santa Clara Fire Department (“SCFD”), which are state actors who can be sued
                                  11
                                       under Section 1983. Mr. Amerson alleges that the SCPD and the SCFD violated his First and
                                  12
Northern District of California
 United States District Court




                                       Eighth Amendment rights. However, Mr. Amerson does not explain how his rights were violated.
                                  13
                                       For example, Mr. Amerson alleges that the SCPD did not arrest the people that shot him.
                                  14
                                       However, Mr. Amerson has not explained how that violated either his First or Eighth Amendment
                                  15
                                       rights. In order to state a claim upon which relief can be granted, and then proceed to discovery,
                                  16
                                       Mr. Amerson must explain in simple and concise words how the alleged conduct violated his First
                                  17
                                       Amendment right to freedom of religion, speech or assembly and/or his Eighth Amendment right
                                  18
                                       to be free of excessive bail or penalties or cruel and unusual punishment. The Court understands
                                  19
                                       that this is not easy and strongly recommends that Mr. Amerson contact the Federal Pro Se
                                  20
                                       Program at (408) 297-1480 for assistance in drafting his complaint.
                                  21
                                              Accordingly, the Court GRANTS Mr. Amerson leave to amend his complaint by April 30,
                                  22
                                       2021. If he cannot fix the issues identified by Judge Cousins in his initial screening January 20,
                                  23   2021 screening order and further explained by this Court, then his complaint will be dismissed.
                                  24          IT IS SO ORDERED.
                                  25   Dated: March 19, 2021
                                  26                                                    ______________________________________
                                  27                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  28
                                                                                         2
